DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities: “delete the photography information that is old stored” appears to be intended to be drafted as “delete the photography information that is oldest stored”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because it can be interpreted in at least two different ways: “wherein the storage control unit is able to [selectively] transmit only the photography information having a specific attribute from the first storage unit to the second storage unit” <OR> “wherein the storage control unit is [only] able to transmit only the photography information having a specific attribute from the first storage unit to the second storage unit”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PROULX et al. (US 2020/0262074), hereby “Proulx”.

1. An image processing system which acquires image information in an industrial machine and performs image processing on the image information, the image processing system comprising: 
a visual sensor which photographs images (“camera 12” – [0054-0055]); 
a first storage unit which stores image data photographed by the visual sensor and photography information including at least one of a processing result of the image data and machine control information of the industrial machine during photography (“RAM module may store data and/or program code currently being, recently being or soon to be processed by the processor…storing, for instance, robot performance data, robot monitoring data, etc.” – [0059]); 
a second storage unit having larger capacity than the first storage unit, and to which the photography information is transmitted from the first storage unit (“the remote monitoring plug-in 245 may periodically prompt the plug-in for peripheral 111.1 to transmit to the remote monitoring plug-in 245 robot performance data corresponding to events produced during a last given period…The remote monitoring plug-in 245 can then send the instructions to the remote data server 150, via, for instance, remote data network interface 118.1…remote monitoring plug-in 245 then sends robot monitoring data to the remote data server 150” – [0078-0079, 0090]) ; and 
a storage control unit which controls storing of the photography information by the first storage unit, and transmitting of the photography information from the first storage unit to the second storage unit (“remote monitoring plug-in 245” – [0059, 0078-0079, 0090]), 
wherein the storage control unit transmits the photography information stored in the first storage unit to the second storage unit, and deletes the photography information stored in the first storage unit (“data files are deleted when the memory 117 is full or near being full” – [0059]).  
 
3. The image processing system according to claim 1, wherein the storage control unit can select whether to transmit the photography information from the first storage unit to the second storage unit (“Once the data reception module 750 has received robot performance data, the data reception module 750 may call the remote data transmission module 730 and may transmit the robot performance data to the remote data transmission module 730” –[0107]).  
4. The image processing system according to claim 1, wherein the storage control unit, in a case of at least either of a capacity and a recording count of the first storage unit exceeding a predetermined value, can select whether to delete the photography information that is old stored in the first storage unit, or to inhibit new photography by the visual sensor (“data files are deleted when the memory 117 is full or near being full” – [0059]).  
5. The image processing system according to claim 1, wherein the storage control unit is able to transmit only the photography information having a specific attribute from the first storage unit to the second storage unit (“data reception module 750 then receives the event as robot performance data…and the robot performance data pertaining to the event is then sent, in some examples, to the remote data transmission module 730” – [0163], wherein the attribute is at least association to the event).  
6. The image processing system according to claim 1, wherein the storage control unit transmits the photography information from the first storage unit to the second storage unit via a dedicated communication line or a network (“The remote monitoring plug-in 245 can then send the instructions to the remote data server 150, via, for instance, remote data network interface 118.1” – [0079]).  
7. An industrial machine comprising: the image processing system according to claim 1; a positioning mechanism which positions the visual sensor (“The camera 12 may be integrated or attached to the robot 110 (as shown in FIG. 1A)” – [0055]); 
and a machine control device which controls the positioning mechanism, and supplies information of the positioning mechanism to the storage control unit as the machine control information (“robot arm motor controller 115” – [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Proulx, in view of Itoh et al. (US 10,917,560).

As to Claim 2, Proulx discloses the claimed invention, as shown above.  However, is silent with respect to wherein the storage control unit deletes from the first storage unit the photography information which was transmitted, when transmitting the photography information stored in the first storage unit to the second storage unit.
Itoh discloses wherein the storage control unit deletes from the first storage unit the photography information which was transmitted, when transmitting the photography information stored in the first storage unit to the second storage unit (“The full-view spherical image data 200…can be deleted after the full-view spherical image data 200 and the detailed image data 250 have been transmitted to the display terminal” – col 18, line 17-23).
It would have been obvious to one of ordinary skill in the art to provide Proulx with Itoh  such that the photography information is deleted after said photography information is transmitted from the first storage unit to the second unit for myriad improvement reasons, such as, for example, freeing up storage space.  Said provision uses each teaching in a conventional manner and would not require undue experimentation or produce unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS KISWANTO/
Primary Examiner
Art Unit 3664